FOURTH AMENDMENT TO THE

OPERATING AGREEMENT

OF

ILX-BRUNO L.L.C.

An Arizona limited liability company







This Fourth Amendment to the Operating Agreement of ILX-Bruno LLC, an Arizona
limited liability company (Fourth Amendment) is entered into effective as of the
4th day of September, 2006, by and among ILX Resorts Incorporated, an Arizona
corporation (“ILX”) as a Member and as the Manager and James Bruno Enterprises
LLC, an Arizona limited liability company as a Member (Bruno).




1.

Amendment.  Paragraph 3.2.1 (1) of the Restated First Amendment to the Operating
Agreement of ILX-Bruno LLC, an Arizona limited liability company (Restated First
Amendment) effective as of the 27th day of September 2005, and the Second
Amendment to the Operating Agreement of ILX-Bruno LLC effective as of the 24th
day of July, 2006 and the Third Amendment to the Operating Agreement effective
as of the 25th day of July 2006 is further amended in full as set forth below:




“Bruno shall contribute an additional Capital Contribution of $200,000 in good
funds by wire to the bank of the Company on or before 2:00 P.M. Mountain
Standard Time on Friday, September 8, 2006, for working capital purposes.  Bruno
shall also contribute an additional Capital Contribution of $100,000 in good
funds by wire to the bank of the Company on or before 2:00 P.M. Mountain
Standard Time on Friday, September 29, 2006, for working capital purposes.
 Additionally, Bruno shall wire $300,000 to the bank of the Company to purchase
a 1.0% Percentage Interest from ILX on or before 2:00 P.M. Mountain Standard
Time on Friday, September 8, 2006, which funds shall be disbursed immediately to
ILX.  As of the date all such funds ($600,000) are received by the Company as
aforesaid, the Percentage Interests shall be ILX Resorts Incorporated 85.0% and
James Bruno Enterprises LLC 15.0%.”







2.

Full Force and Effect.  Except as modified by this Fourth Amendment, the
Operating Agreement and Restated First Amendment and Second Amendment and Third
Amendment and each of their respective terms and conditions remain in full force
and effect.










Members:

Manager:




JAMES BRUNO ENTERPRISES, LLC

ILX RESORTS INCORPORATED

An Arizona limited liability company

An Arizona corporation







By:

By:

James A. Bruno

Joseph P. Martori

Its:

Manager

Its:

Chairman




By:

Shelly D. Bruno

Its:

Manager







ILX RESORTS INCORPORATED,

An Arizona corporation




By:

Joseph P. Martori

Its:

Chairman



